184 F.2d 439
UNITED STATES of America ex rel. Anthony KALKIEWICZ, Relator-Appellant,v.Walter B. MARTIN, M.D., as Warden of Attica Prison, etc.,Respondent-Appellee.
No. 40, Docket 21710.
United States Court of Appeals Second Circuit.
Argued Oct. 3, 1950.Decided Oct. 13, 1950.

Anthony Kalkiewicz, pro se.
Nathaniel L. Goldstein, Attorney General of New York (Wendell P. Brown, Solicitor General, Albany, Daniel M. Cohen, Assistant Attorney General, of counsel), for appellee.
Before L. HAND, Chief Judge, and SWAN and CLARK, Circuit Judges.
PER CURIAM.


1
Order affirmed on the authority of Darr v. Burford, 339 U.S. 200, 70 S. Ct. 587, and Schechtman v. Foster, 2 Cir., 172 F.2d 339; certiorari denied Schectman v. Foster, 339 U.S. 924, 70 S. Ct. 613.